Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4, 5 and 7-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claim 1, and further discloses wherein the means of transportation includes: a body formed to be mounted in the inner space; a wheel rotatably coupled to the body and configured to rotate to move the body, the prior art does not disclose or render obvious, absent impermissible hindsight, a conductor connected to the body and electrically connected with a charging terminal of the side step when the body is mounted in the inner space; and a battery configured to supply electric power to rotate the wheel, the battery being charged when the conductor is electrically connected with the charging terminal of the side step as required by Claim 2.
Although the prior art discloses all the limitations of Claims 1 and 3, and further discloses wherein the means of transportation includes: a body formed to be mounted in the inner space; a wheel rotatably coupled to the body and configured to rotate to move the body, the prior art does not disclose or render obvious, absent impermissible hindsight, a second guide part formed on the body to correspond to the first guide part and configured to guide a movement of the body in the inner space in the opening direction or the opposite direction thereto in cooperation with the first guide part as required by Claim 4.
Claim 5 depends from Claim 4.
Claim 9 depends from Claim 5
Although the prior art discloses all the limitations of Claims 1 and 6, and further discloses wherein the means of transportation includes: a body formed to be mounted in the inner space; a wheel rotatably coupled to the body and configured to rotate to move the body, the prior art does not disclose or render obvious, absent impermissible hindsight, a second locking part provided in a predetermined position on the body to correspond to a position of the first locking part, the second locking part being formed such that the first locking part is stopped by the second locking part when the means of transportation is mounted in the inner space as required by Claim 7.
Although the prior art discloses all the limitations of Claims 1 and 6, and further discloses wherein the side step further includes an elastic member configured to elastically restore the first locking part from the unlocking position to the locking position, wherein the first locking part is rotatably coupled to the side step body, the prior art does not disclose or render obvious, absent impermissible hindsight, wherein the first locking part is rotated to the unlocking position by being pressed in a process in which the means of transportation is mounted in the inner space, and the first locking part is stopped by the second locking part in a process of being rotated to the locking position by the elastic member as required by Claim 8.
Although the prior art discloses all the limitations of Claim 1, and further discloses wherein the inner space is formed to be open at the top, and wherein when the means of transportation is mounted in the inner space, the prior art does not disclose or render obvious, absent impermissible hindsight, one surface of the means of transportation is connected with an upper surface of the side step to form a support surface that an occupant puts the occupant's foot on to get in a vehicle as required by Claim 10.
Although the prior art discloses all the limitations of Claim 1, and further discloses wherein the means of transportation includes: a body formed to be mounted in the inner space; and a wheel rotatably coupled to the body and configured to rotate to move the body, wherein the body includes: a foot board that an occupant stands on when operating the means of transportation; and a steering member coupled to the foot board so as to be rotatable about a predetermined axis and configured to rotate toward the foot board, the steering member being connected to the wheel, wherein the occupant turns the steering member to control a travel direction when operating the means of transportation the prior art does not disclose or render obvious, absent impermissible hindsight, wherein the steering member and the foot board are disposed adjacent to each other when the steering member is in a locked state in which the steering member is rotated toward the foot board to the maximum as required by Claim 11.
Claims 12-14 depend from Claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farkash (6,550,799).
Consider Claim 1, Farkash discloses a side step system comprising: a side step (166) including an inner space (44) that is open in an opening direction; and a means of transportation (Skis C3, L58-61) mounted in the inner space and configured to be operable when separated from the inner space.
Consider Claim 3, Farkash discloses all the features of the claimed invention, as described above, and further discloses wherein the side step further includes a first guide part (56) configured to guide a movement of the means of transportation in the opening direction or an opposite direction thereto when the means of transportation is mounted in or separated from the inner space.
Consider Claim 6, Farkash discloses all the features of the claimed invention, as described above, and further discloses wherein the side step includes: a side step body (42) having the inner space (44) formed therein; and a first locking part (104) coupled to the side step body so as to be movable between a locking position and an unlocking position to obstruct separation of the means of transportation from the inner space after the means of transportation is mounted in the inner space, wherein in the locking position, the first locking part (104) protrudes toward the inner space and prevents the separation of the means of transportation, and in the unlocking position, the first locking part (134) moves backward from the inner space and allows the means of transportation to be mounted in the inner space.
Consider Claim 15, Farkash discloses a vehicle comprising: a side step (166) including an inner space (44) that is open in an opening direction, the side step being coupled to a lower side (22) of the vehicle so as to be movable in an exposure direction (Fig. 7) in which the inner space is exposed outside the vehicle and in a direction opposite to the exposure direction (Fig. 5), wherein when moved in the exposure direction, the side step assists an occupant to get in the vehicle, wherein a means of transportation (Skis C3, L58-61) is mounted in the inner space (44) and is separated from the inner space for operation when the side step is moved in the exposure direction (Fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618